PER CURIAM.
The appellant seeks to raise the question of the sufficiency of the indictment by assigning error in the trial court refusing defendant’s request for a peremptory instruction to return a verdict of “not guilty,” for the reason that the indictment failed to allege a crime, and by assigning error in the overruling of the defendant’s motion for new trial; that the court erred in permitting testimony to be introduced over the objection of defendant that the indictment failed to state acts sufficient to constitute a public offense. No demurrer was interposed to the indictment. The charging part of the indictment is in the language of the statute, which is all that is essential to sustain the rulings of -which complaint is here made.
The only other assignment of error argued by the appellant is alleged error in the failure of the trial court to give defendant’s fourth requested instruction: “Before you can *27convict you must find from the evidence that a material injury to the pipe-line was effected by the defendant.” An examination of the instructions given discloses that this question was fully and fairly presented in the general charge, wherein the trial court instructed the jury that the act done by the defendant must have rendered the pipe-line ineffective in whole or in part before they could return a verdict of guilty. To have rendered the pipe-line ineffective even in part was to cause a material injury thereto. There was no duty imposed to give an instruction in the exact language of the defendant’s request.
The judgment of the trial court is affirmed.